Citation Nr: 0010281	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1963 to October 1967 
and from January 1971 to June 1977.  Service records indicate 
that the veteran had total active service for twelve years, 
eight months, and nine days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The primary manifestations of the veteran's PTSD include 
subjective complaints of depression, nightmares with sleep 
disturbance, irritability, anxiety, difficulty concentrating, 
loss of appetite, and social withdrawal, as well as objective 
evidence of slight depression, slight difficulty with 
concentration and short-term memory, and moderate anxiety.  
There is no evidence of disorientation, thought disorder, 
inappropriate or obsessional behavior, hallucinations, 
delusions, impaired impulse control, or neglect of personal 
hygiene.  

3.  The veteran was separated from his third wife for several 
years before they divorced.  However, they remained in 
contact and that they got along.  The veteran got along well 
with one child and tried to keep in contact with the other 
children.  In addition, he socialized with neighbors and his 
mother and spent some time with a niece.  The veteran has 
been unemployed for many years.  However, there is no 
evidence that the veteran is unemployable due to PTSD.    

4.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment.  
CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO initially awarded service connection for PTSD in a 
July 1990 rating decision.  At that time, it assigned a 10 
percent rating.  In a November 1991 rating decision, the RO 
increased the evaluation to 30 percent.  

The veteran submitted a claim for an increased rating for 
PTSD in May 1994.  In connection with the claim, the RO 
obtained the veteran's VA outpatient medical records.  He 
presented to the mental hygiene clinic in April 1994 with 
complaints of sleep disturbance, irritability, anxiety, panic 
feelings, a desire to avoid people and stay inside.  He 
denied any hallucinations, delusions, or suicidal ideation.  
He had stopped drinking about two weeks ago.  The diagnosis 
was agoraphobia and alcohol dependence.  Notes dated in May 
1994 revealed that the veteran was having some dreams but 
they were not scary.  He related that he kept in touch with 
his estranged wife.  Notes dated in June 1994 related that 
the veteran had dreams about the military.  In July 1994, the 
veteran related that fireworks bothered him.  In August 1994, 
he indicated that, after a visit from his mother, he holed up 
at home for about ten days.  He slept well most of the time 
without taking trazodone.  

In September 1994, the veteran was afforded a VA psychiatric 
examination.  He reported that he had not worked since he 
lost his job at a nursing home due to alcohol use.  He 
stopped drinking more than one month before.  He had been 
married three times.  He was separated from his wife for the 
last year, though they kept in contact.  The veteran had two 
children from his first marriage and one child from his 
second marriage.  He got along well with one child and tried 
to maintain contact with the other children.  The veteran's 
subjective complaints included bouts of extreme depression, 
which seemed to last longer and come more frequently, with 
associated social withdrawal and loss of interest; feelings 
of fear, including to go outside; loss of appetite; 
forgetfulness and confusion when upset; sleep interruptions; 
nightly dreams of an unpleasant nature; and neglect of daily 
chores around the house.  He also described episodes 
dissociative states.  In addition, he had a history of 
treatment for depression, including anti-depressant 
medication, which he no longer took.  The examiner commented 
that the veteran was neatly dressed with good hygiene.  He 
was alert and oriented with euthymic mood and normal range of 
affect.  The examiner noted evidence of slight difficulty 
with concentration and short-term memory.  There was no 
evidence of aggression, irritability, or thought disorder.  
The veteran denied intrusive recollections or thoughts, 
flashbacks, suicidal ideation, hallucinations, or delusions.  
The diagnosis was panic disorder with agoraphobia, recurrent 
major depression, history of PTSD, and history of alcohol 
dependency.  

In a November 1994 rating decision, the RO denied the 
veteran's request for an increase.  He timely appealed that 
decision.  

In March 1995, the veteran testified at a personal hearing.  
He last worked on a full-time basis in 1989 or 1990, when he 
worked as a cook.  Since service, he had only worked in one 
other type of position, as a warehouse foreman for about five 
years until the business closed.  He worked as a cook at a 
nursing home for about four years.  He stopped working 
because of nerves.  He was sometimes unable to sleep for two 
or three days.  He still had problems with waking at night.  
He took trazodone and trazepam (sic).  The veteran had dreams 
about violence or the military.  He got along with his wife, 
but they were not able to live together because she could not 
live with his mood swings, kicking her in his sleep, and the 
fear that he might lose control when he drank.  The veteran 
believed that his alcohol use was related to his PTSD.  He 
denied using alcohol before service.  He drank to relieve his 
mind of thoughts of Vietnam.  The veteran had no personal 
friends and did not want to be around people.  He attended VA 
group therapy sessions and got along well with other Vietnam 
veterans.  To keep his mind off Vietnam without drinking, he 
kept busy around the house and avoided watching combat 
movies.  The veteran testified that he had been on Social 
Security for more than two years.  He related that he could 
not ride a city bus due to feelings of stress.  He felt 
crowded and that he lacked control over the situation, which 
caused anxiety or panic.  

The RO secured the veteran's VA outpatient medical records 
dated through January 1995.  He continued to visit the mental 
hygiene clinic.  He was doing well and kept in contact with 
his wife.  Notes dated in October 1994 showed that he began 
to experience symptoms when he stopped taking his medication.  
He used alcohol but did not keep drinking.  The diagnosis 
continued to be agoraphobia and alcohol dependence.  In 
January 1995, the veteran reported that he continued to have 
trouble getting out of the house.  Before going out, he 
usually checked if anyone was in the street.  He also felt 
uncomfortable with anybody behind him.  In addition, the 
veteran related having problems sleeping, occasional crying 
spells, and occasional dreams.  He found it difficult to 
maintain his composure and felt that if he showed any emotion 
he would lose control.  The diagnosis was PTSD, agoraphobia, 
and alcohol dependence in partial remission.  

In April 1995, the RO received the veteran's records from the 
Social Security Administration (SSA).  No disability 
determination was included.  The medical records all 
pertained to treatment or evaluations received in 1992, well 
before the veteran's May 1994 claim for an increased rating. 

The veteran underwent a VA psychiatric examination in October 
1995.  The examiner indicated that the veteran's claims 
folder and medical records were reviewed for the examination.  
The veteran denied drinking prior to entering service.  Then, 
he started to drink heavily.  After service, the veteran 
worked in a warehouse.  He reported having no gainful 
employment since sometime in the 1970s mainly because people 
got on his nerves.  His medications included trazodone and 
temazepam.  The veteran had two- or three-day drinking binges 
every couple months.  He currently lived alone.  He was 
currently separated from his third wife.  He was under VA 
care for alcoholism.  The veteran's subjective complaints 
included severe depression, difficulty sleeping, poor 
appetite, nightmares of images from Vietnam, hearing voices, 
irritability, difficulty concentrating, hypervigilance, 
exaggerated startle response, diminished interest, feelings 
of detachment, restricted range of affect, and recurrent 
intrusive recollections of trauma.  The examiner indicated 
that the veteran was oriented and moderately pleasant.  There 
was no evidence of neglected hygiene.  He was moderately 
anxious.  There was no evidence of impaired memory, 
hallucinations, delusions, suicidal or homicidal ideation, or 
thought disorder.  The diagnosis was moderate PTSD, alcohol 
dependence, and recurrent major depression.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
40.         

The veteran failed to report for VA psychiatric examinations 
scheduled in May 1997 and December 1997.  Additional VA 
outpatient notes were negative for complaints or treatment of 
PTSD.     

In July 1999, the veteran underwent a VA psychiatric 
examination.  The examiner indicated that, although the 
claims folder was not available, the veteran's VA outpatient 
medical records were reviewed.  He also indicated that he had 
participated in some of the veteran's treatment.  The veteran 
was still receiving VA outpatient treatment.  His medications 
included Paxil and trazodone.  The veteran was still 
unemployed.  He lost his Social Security benefits several 
years ago; they had been awarded, in part, for alcohol 
dependence.  He denied doing much drinking during the past 
year and appeared to have the problem under control.  The 
veteran had been separated from his wife for several years 
and now divorced for about one year.  He lived alone in his 
own home, though a niece occasionally spent some time there.  
The veteran tried to keep busy around the house.  In 
addition, he socialized with some neighbors and visited his 
mother.  The veteran's subjective complaints consisted of 
depression, short-term memory problems, sleep problems with 
bad dreams about Vietnam, intrusive thoughts, easy startling, 
and many somatic complaints, including problems with 
appetite.  The examiner commented that the veteran was 
oriented, generally pleasant and talkative, though he was 
tremulous, nervous, and somewhat thinner than in the past.  
His mood was slightly depressed.  There was no evidence of 
thought disorder, communication or speech impairment, real 
hallucinations or delusion, inappropriate behavior, suicidal 
thoughts, obsessional behavior, impaired impulse control, 
recent panic attacks, or neglect of personal hygiene.  
Judgment was good and insight was fair.  The diagnosis was 
PTSD with a secondary diagnosis of alcohol dependence in some 
remission.  The examiner assigned a GAF score of 50 to 55 for 
the current and past year.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to November 7, 1996, 
the Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

The Board notes that, in its August 1999 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9411 (in effect prior to November 7, 
1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

Initially, the Board emphasizes that, although service 
connection may be had for disability due to abuse of alcohol 
or drugs, compensation is not payable for such disability.  
Barela v. West, 11 Vet. App. 280, 282-83 (1998).  See 
38 U.S.C.A. §§ 1110, 1131 (stating that "no compensation 
shall be paid if the disability is a result of the veteran's 
. . . abuse of alcohol or drugs").  Therefore, to the extent 
that the veteran is disabled by alcohol use, he may not 
receive VA compensation for that disability, whether or not 
it is related to PTSD.    

In this case, the Board finds that the preponderance of the 
evidence is against awarding a disability evaluation greater 
than 30 percent under either version of the rating criteria.  
The record reflects that the veteran's PTSD is primarily 
manifested by subjective complaints, to include depression, 
nightmares with sleep disturbance, irritability, anxiety, 
difficulty concentrating, loss of appetite, and social 
withdrawal.  Objectively, there is evidence of slight 
depression, slight difficulty with concentration and short-
term memory, and moderate anxiety.  There is no evidence of 
disorientation, thought disorder, inappropriate or 
obsessional behavior, hallucinations, delusions, impaired 
impulse control, or neglect of personal hygiene.   

With respect to social functioning, the veteran was separated 
from his third wife for several years before they divorced.  
However, the evidence shows that they remained in contact and 
that they got along.  The veteran got along well with one 
child and tried to keep in contact with the other children.  
During the last VA examination, he related that he socialized 
with neighbors and his mother and that he spent some time 
with a niece.   

With respect to industrial impairment, the Board acknowledges 
that the veteran has been unemployed for many years.  
However, the evidence does not establish that he is in fact 
unemployable due to PTSD.  Specifically, there is a decided 
lack of objective evidence of PTSD symptomatology, no 
evidence that the veteran applied for and was denied 
employment due to PTSD symptoms, and no medical opinion that 
the veteran is unemployable due to service-connected 
disability.  

In light of this evidence, the Board cannot conclude that the 
veteran's overall disability picture more closely 
approximates the criteria for a 50 percent disability rating 
under either the previous or amended version of Code 9411.  
38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, 
Code 9411 (1999); 38 C.F.R. § 4.132, Code 9411 (1996).    


ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


